      Case 2:17-cv-02233-TLN-AC Document 20 Filed 05/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TRAVON LEON FREEMAN,                               No. 2:17-cv-2233 TLN AC P
12                       Plaintiff,
13           v.                                          ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. By order filed September 3, 2019, plaintiff was ordered to pay the entire $400.00

19   in required filing fees or face dismissal of the case. ECF No. 11. He then appealed the decision

20   to the Ninth Circuit Court of Appeals. ECF No. 13. The appeal has now been dismissed for

21   failure to prosecute. ECF No. 19.

22          Accordingly, IT IS HEREBY ORDERED that plaintiff shall pay the entire $400.00 in

23   required filing fees within thirty days of the date of this order or it will be recommended that this

24   action be dismissed.

25   DATED: May 27, 2020

26

27

28
